DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-17 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6-8, 10-13, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-9, 13-15, 17, and 18 of U.S. Patent No. 10,801,249 B2 (referred to herein as "Deiss'249").  Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a sealing tape roll of a sealing tape of flexible, compressible foam with a plurality of interior barrier layers.
Regarding Claim 1:  Deiss'249 claims a sealing tape roll of a sealing tape of flexible, compressible foam with a plurality of interior barrier layers, wherein the sealing tape comprises an upper surface, a bottom surface, and two side surfaces connecting the top surface and the bottom surface, and a longitudinal direction, which is parallel to the bottom surface and to the side surfaces; wherein the sealing tape is wound up into the sealing tape roll around an axis transverse to the longitudinal direction of the sealing tape in such a way that the top surface of one turn rests against the bottom surface of an adjacent turn of the sealing tape roll, and the side surfaces of the sealing tape form end surfaces of the sealing tape roll, wherein a width of the sealing tape roll is defined as a distance from one end surface to the opposite end surface of the sealing tape roll; wherein the sealing tape comprises a plurality of sealing tape sections, which, in an unwound state of the sealing tape, are arranged behind one another in a row in the longitudinal direction, wherein a barrier layer of the plurality of barrier layers is arranged between each pair of adjacent sealing tape sections of the plurality of sealing tape sections; and wherein the plurality of barrier layers extend over at least 50% of the width of the sealing tape roll between the opposite end surfaces of the sealing tape roll (claim 1 of Deiss'249).
Regarding Claim 2:  Deiss'249 claims that the plurality of barrier layers are perpendicular to the bottom surface and to the side surfaces, so that they extend axially relative to the sealing tape roll (claims 1 and 2 of Deiss'249).
Regarding Claim 6:  Deiss'249 claims that the plurality of barrier layers extend continuously from the top surface to the bottom surface of the sealing tape (claims 1 and 5 of Deiss'249
Regarding Claim 7:  Deiss'249 claims that the plurality of barrier layers extend only partially between the top surface and the bottom surface of the sealing tape (claims 1 and 6 of Deiss'249).
Regarding Claim 8:  Deiss'249 claims that at least one barrier layer of the plurality of barrier layers comprises two barrier layer sections, wherein each barrier layer section rests flat against a sealing tape section adjacent to the barrier layer (claims 1 and 7 of Deiss'249).
Regarding Claim 10:  Deiss'249 claims that the two barrier layer sections each form a leg of the at least one barrier layer, and the two legs are connected to each other by a connecting section of the at least one barrier layer (claims 1, 7, and 8 of Deiss'249).
Regarding Claim 11:  Deiss'249 claims that the connecting section of the at least one barrier layer has a U-shape or a V-shape and is arranged in an area of the top surface or of the bottom surface of the sealing tape (claims 1, 7, 8, and 9 of Deiss'249).
Regarding Claim 12:  Deiss'249 claims that at least two barrier layers of the plurality of barrier layers each comprise two barrier layer sections and a connecting section, and the connecting sections of the at least two barrier layers succeeding each other in the longitudinal direction of the sealing tape alternate between being arranged in the area of the top surface and in the area of the bottom surface of the sealing tape (claims 1, 7, 8, and 13 of Deiss'249).
Regarding Claim 13:  Deiss'249 claims that at least one barrier layer comprising only one barrier layer section is arranged between the at least two barrier layers claims 1, 7, 8, 13, and 14 of Deiss'249).
Regarding Claim 15:  Deiss'249 claims that the plurality of barrier layers are formed of a film-like material or an adhesive (claims 1 and 15 of Deiss'249).
Regarding Claim 16:  Deiss'249 claims that the bottom surface of the sealing tape comprises an adhesive layer for attaching the sealing tape to a frame element (claims 1 and 17 of Deiss'249).
Regarding Claim 17:  Deiss'249 claims that the plurality of barrier layers pass continuously from one end surface of the sealing tape roll to the opposite end surface of the sealing tape roll (claims 1 and 18 of Deiss'249).

Claim Objections
Claim 1 is objected to because of the following informalities:
With Regards to Claim 1:  Claim 1 recites "the plurality or sealing tape sections" on line 15, which appears to be a typographical error; recommend correcting this to read as "the plurality [[or]]of sealing tape sections".
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8, 11-13, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 1:  Claim 1 recites "a sealing tape roll of a sealing tape of flexible, compressible foam with a plurality of interior barrier layers" on lines 1 to 2.  With respect to said "flexible compressible foam" it is unclear if it is intended to further limit the claimed invention, as a "foam" is only recited in view of the language of the preamble.
With Regards to Claim 1:  Claim 1 recites "a sealing tape roll of a sealing tape of flexible, compressible foam with a plurality of interior barrier layers" on lines 1 to 2.  With respect to said "plurality of interior barrier layers" it is unclear if it is intended to further limit the claimed invention, as said "plurality of interior barrier layers" is only recited in view of the language of the preamble.
With Regards to Claim 1:  Claim 1 recites the limitation "the top surface" in lines 4 and 7.  There is insufficient antecedent basis for this limitation in the claim.
With Regards to Claims 1, 3, 5, 6, 7, 11, and 12:  Claim 1 recites the limitation "the top surface" in lines 4 and 7.  Furthermore, claim 1 recites "an upper surface" on line 3.  As written, the claim is further rendered indefinite because it can have two conflicting interpretations: (1) said "upper surface" and said "top surface" are different; or (2) said "upper surface" and said "top surface" are the same.  For the purpose of top[[upper]] surface", or to correct all the recitations of "the top surface" to read as "the upper[[top]] surface" (said recitations are found on lines 4 and 7 of claim 1, line 2 of claim 3, line 2 of claim 5, line 2 of claim 6, line 2 of claim 7, line 2 of claim 11, and line 4 of claim 12).)
Claims 3, 5, 6, 7, 11, and 12, which depend upon claim 1, are rejected for the same reasons as recited above.
With Regards to Claim 1:  Claim 1 recites --the side surfaces of the sealing tape [when wound] form end surfaces of the sealing tape roll, wherein a width of the sealing tape roll is defined as a distance from one end surface to the opposite end surface of the sealing tape roll-- on lines 8 to 11 and also recites --at least 50% of the width of the sealing tape roll between the opposite end surfaces of the sealing tape roll-- on lines 16 to 17.  As written, the limitation renders the claim indefinite, because it unclear if the limitation is intending to use: the standard definition of "a width" with respect to the claimed sealing tape roll; or if it is attempting to use a different definition where "a width" can be any distance from "the one end surface" to "the opposite end surface".  For purposes of examination, the limitation will be interpreted to read as "the side surfaces of the sealing tape form two opposite end surfaces of the sealing tape roll, wherein has a width between and an 
With Regards to Claim 1:  Claim 1 recites the limitation "the opposite end surface" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
With Regards to Claims 1-8, 12, 15, and 17:  Claim 1 recites the limitation "the plurality of barrier layers" on lines 14 and 16.  There is insufficient antecedent basis for this limitation in the claim.
With Regards to Claims 1-8, 12, 15, and 17:  Claim 1 recites the limitation "the plurality of barrier layers" on lines 14 and 16.  Claim 1 also recites "a plurality of interior barrier layers" on lines 1 to 2.  As written, the claim is further rendered indefinite because it can have two conflicting interpretations: (1) said "plurality of barrier layers" and said "plurality of interior barrier layers" are different; or (2) said "plurality of barrier layers" and said "plurality of interior barrier layers" are the same.  For the purpose of examination "plurality of barrier layers" and said "plurality of interior barrier layers" will be interpreted to be the same.  (As such, the applicants' are requested to either amend the recitation of "a plurality of interior barrier layers" of claim 1 on lines 1 to 2 to read as "a plurality of  interior barrier layers" (said recitations are found on lines 14 and 16 of claim 1, line 1 of claims 2, 6, 7, 15, and 17, line 2 of claims 3, 4, and 5, and lines 1 to 2 of claims 8 and 12.)
Claims 2-8, 12, 15, and 17, which depend upon claim 1, are rejected for the same reasons as recited above.
With Regards to Claim 8:  Claim 8 recites "the barrier layer" on line 3.  As written, the claim is rendered indefinite because it can have two conflicting interpretations: (1) that said "barrier layer" is referring to the "at least one barrier layer" at least one barrier layer".
With Regards to Claim 12:  Claim 12 recites the limitation "the area of the top surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
With Regards to Claim 12:  Claim 12 recites the limitation "the area of the bottom surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
With Regards to Claim 12:  Claim 12 recites the limitation "wherein at least two barrier layers of the plurality of barrier layers each comprise two barrier layer sections and a connection section" on lines 1 to 2.  Claim 8, from which claim 12 depends recites "at least one barrier layer of the plurality of barrier layers comprises two barrier layer sections" on lines 1 to 2.  Furthermore, claim 10, from which claim 12 also depends, recites "the two barrier layer sections ... are connected to each other by a connecting section" on lines 1 to 3.  As such, claim 12 is rendered indefinite, because it can have two different interpretations: (1) said "at least two barrier layers" of claim 12 includes said "at least one barrier layer" of claim 8; or (2) said "at least two barrier layers" of claim 12 are exclusive of said "at least one barrier layer" of claim 8.  For the purpose of examination the former interpretation will be considered and the limitation will be read as "wherein at least two barrier layers of the plurality of barrier layers each comprise the two barrier layer sections and the[[a]] connection section".
With Regards to Claim 13:  Claim 13 recites "wherein at least one barrier layer comprising only one barrier layer section" on lines 1 to 2. Claim 12, from which claim 13 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
With Regards to Claim 13:  Claim 13 recites "wherein at least one barrier layer comprising only one barrier layer section" on lines 1 to 2. Claim 8, from which claim 13 .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Deiss (US 2012/0058309 A1) (referred to herein as "Deiss'309") in view of Komma et al. (EP 2666947 A2).
Regarding Claim 1:  Deiss'309 discloses a sealing tape of flexible, compressible foam having two side surfaces, a top surface, and a bottom surface, the side surfaces extending along a longitudinal direction, which can be wound up into a roll ([0002], [0005], [0015], and [0025] of Deiss'309).  Deiss'309 also discloses that the foam strip comprises a plurality of three-dimensional foam segments which are separated from figure 1 and [0005] of Deiss'309).  It is also disclosed by Deiss'309 that the sealing tape comprises a foam strip (ref. #2) that extends farther in the longitudinal direction that in its transverse direction, the foam strip comprising several foam segments (ref. #10) arranged in rows and columns obtained from cuts (ref. #12) (figure 1 and [0024]-[0026] of Deiss'309).  Deiss'309 further discloses that the cuts can run essentially perpendicular to the side surfaces (ref. #4) of the foam strip or can be in other directional and regular pattern ([0029] of Deiss'309).  Specifically, Deiss'309 provides for --a sealing tape roll of a sealing tape of flexible, compressible foam, wherein the sealing tape comprises an upper surface, a bottom surface, and two side surfaces connecting the top surface and the bottom surface, and a longitudinal direction, which is parallel to the bottom surface and to the side surfaces; wherein the sealing tape is wound up into the sealing tape roll around an axis transverse to the longitudinal direction of the sealing tape in such a way that the top surface of one turn rests against the bottom surface of an adjacent turn of the sealing tape roll, and the side surfaces of the sealing tape form end surfaces of the sealing tape roll, wherein a width of the sealing tape roll is defined as a distance from one end surface to the opposite end surface of the sealing tape roll; wherein the sealing tape comprises a plurality of sealing tape sections, which, in an unwound state of the sealing tape, are arranged behind one another in a row in the longitudinal direction
Deiss'309 fails to disclose --a plurality of barrier layers, wherein a barrier layer of the plurality of barrier layers is arranged between each pair of adjacent sealing tape sections of the plurality of sealing tape sections; and wherein the plurality of barrier layers extend over at least 50% of the width of the sealing tape roll between the opposite end surfaces of the sealing tape roll--.
Komma discloses a foam sealing tape having a barrier layer which extends at least partially over the cross-section of an air passage path that runs transverse to the longitudinal direction of the foam sealing tape, the barrier layer being at least partially arranged within the sealing tape (figures 1A, 1B, [0001], and [0006] of Komma).  Komma also discloses that the position and depth of the incision of the sealing tape can be varied with regards to its extension to the broad side and/or its distance from the narrow sides of the sealing tape, wo that the position of the barrier layer within the sealing tape also varies practically as desired as to be optimally adapted to different requirements ([0007] of Komma). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the barrier layers of Komma between the plurality of sealing tape sections of the sealing tape roll disclosed by Deiss'309 in order to have --a plurality of barrier layers, wherein a barrier layer of the plurality of barrier layers is arranged between each pair of adjacent sealing tape sections of the plurality of sealing tape sections; and wherein the plurality of barrier layers extend over at least 50% of the width of the sealing tape roll between the opposite end surfaces of the sealing tape roll--.  One of ordinary skill in the art would have been motivated to have incorporated the barrier layers of Komma between the plurality of sealing tape sections of the sealing [0002] of Komma).
Regarding Claim 2:  Deiss'309 in view of Komma discloses that the plurality of barrier layers are perpendicular to the bottom surface and to the side surfaces, so that they extend axially relative to the sealing tape roll (figures 1A and 1B of Komma; figure 1 and [0029] of Deiss'309).
Regarding Claim 3:  Deiss'309 in view of Komma discloses that, in the unwound state of the sealing tape, the plurality of barrier layers are arranged at a slant to the top surface and to the bottom surface and are perpendicular to the side surfaces ([0029] of Deiss'309).
Regarding Claim 4:  Deiss'309 in view of Komma discloses that, in the unwound state of the sealing tape, the plurality of barriers layers are perpendicular to the bottom surface and arranged at a slant to the side surfaces ([0029] of Deiss'309; [0007] of Komma).
Regarding Claim 5:  Deiss'309 in view of Komma discloses that, in the unwound state of the sealing tape, the plurality of barrier layers are arranged at a slant to the top surface, to the bottom surface, and the two side surfaces ([0029] of Deiss'309; [0007] of Komma).
Regarding Claim 7:  Deiss'309 in view of Komma discloses that the plurality of barrier layers extend only partially between the top surface and the bottom surface of the sealing tape (figure 1A and 1B of Komma).
Regarding Claim 8:  Deiss'309 in view of Komma discloses that at least one barrier layer of the plurality of barrier layers comprises two barrier layer sections, figures 1A to 2B and [0034] of Komma).
Regarding Claim 10:  Deiss'309 in view of Komma discloses that the two barrier layer sections each form a leg of the at least one barrier layer, and the two legs are connected to each other by a connecting section ("middle area of the barrier layer") of the at least one barrier layer (figures 2A to 2B and [0034] of Komma).
Regarding Claim 14:  Deiss'309 in view of Komma discloses that, in the unwound state of the sealing tape, the barrier layers are parallel to each other (figure 1 and [0026]-[0028] of Deiss'309).
Regarding Claim 16:  Deiss'309 in view of Komma discloses that the bottom surface of the sealing tape comprises an adhesive layer for attaching the sealing tape to a frame element ([0031] of Deiss'309).
Regarding Claim 17:  Deiss'309 in view of Komma discloses that the plurality of barrier layers pass continuously from one end surface of the sealing tape roll to the opposite end surface of the sealing tape roll ([0022] of Komma).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Deiss (US 2012/0058309 A1) (referred to herein as "Deiss'309") in view of Komma et al. (EP 2666947 A2) as applied to claims 1, 8, and 10 above, and further in view of Deiss (US 2013/0187348 A1) (referred to herein as "Deiss'348").
Deiss'309 in view of Komma is relied upon as described above.
Regarding Claim 11:  Deiss'309 in view of Komma fails to disclose that --the connecting section of the at least one barrier layer has a U-shape or a V-shape and is arranged in an area of the top surface or of the bottom surface of the sealing tape--.
Deiss'348 disclose a sealing tape comprising a sheet-type strip, in the shape of a U or a V, disposed between a first foam strip and a second foam strip (figures 1 to 2, and [0007]-[0010] of Deiss'348). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the sheet-type strip of Deiss'348 with the plurality of barrier layers of the sealing tape roll disclosed by Deiss'309 in view of Komma in order to have --the connecting section of the at least one barrier layer has a U-shape or a V-shape and is arranged in an area of the top surface or of the bottom surface of the sealing tape--.  One of ordinary skill in the art would have been motivated to have combined the sheet-type strip of Deiss'348 with the plurality of barrier layers of the sealing tape roll disclosed by Deiss'309 in view of Komma, from the stand-point of having improved sealing function, wherein the equipping of the flexible foam with the sheet-type strip can be easily automated ([0011] of Deiss'348).
Regarding Claim 9:  Deiss'309 in view of Komma and Deiss'348 discloses that the two barrier 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781